 Case: 1:16-cv-08637 Document #: 4745 Filed: 06/15/21 Page 1 of 2 PageID #:302829




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST                          Case No.: 1:16-cv-08637
LITIGATION,
                                                         The Honorable Thomas M. Durkin

This Document Relates To:

THE DIRECT PURCHASER PLAINTIFF
ACTION




  DIRECT PURCHASER PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
  FINAL APPROVAL OF THE SETTLEMENTS WITH DEFENDANTS PILGRIM’S
 PRIDE CORP., TYSON FOODS, INC., TYSON CHICKEN, INC., TYSON BREEDERS,
                     INC., AND TYSON POULTRY, INC.

           Please take notice that the Direct Purchaser Plaintiffs hereby move the Court for an Order

granting their Motion for Final Approval of the Settlements with Defendants Pilgrim’s Pride Corp.,

and Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc. This

motion is based on this notice of motion and motion, Federal Rule of Civil Procedure 23, the

concurrently filed Memorandum and supporting declarations, and all other evidence and

arguments presented in the briefings and at the hearing on this motion.1

           Pursuant to the United States District Court for the Northern District of Illinois’ Tenth

General Order 20-0012 (Feb. 12, 2021), the undersigned counsel will not request an in-person

presentment of this Motion, and instead will present this motion by telephone on June 29, 2021 at

9:00 a.m. CDT as directed by the Court (ECF No. 4339). Should the Court determine that an in-

person hearing is necessary, the undersigned counsel is available at the Court’s earliest availability.



    1
        DPPs will file a [Proposed] Order granting this Motion no later than June 25, 2021.


956380.3
 Case: 1:16-cv-08637 Document #: 4745 Filed: 06/15/21 Page 2 of 2 PageID #:302830




 Date: June 15, 2021


 /s/ Bobby Pouya
 Clifford H. Pearson (Pro Hac Vice)            Bruce L. Simon (Pro Hac Vice)
 Daniel L. Warshaw (Pro Hac Vice)              PEARSON SIMON & WARSHAW, LLP
 Thomas J. Nolan (Pro Hac Vice)                350 Sansome Street, Suite 680
 Bobby Pouya (Pro Hac Vice)                    San Francisco, CA 94104
 Michael H. Pearson (Pro Hac Vice)             Telephone: (415) 433-9000
 PEARSON SIMON & WARSHAW, LLP                  Facsimile: (415) 433-9008
 15165 Ventura Boulevard, Suite 400            bsimon@pswlaw.com
 Sherman Oaks, CA 92403
 Telephone: (818) 788-8300                     Direct Purchaser Plaintiffs Interim Co-Lead
 Facsimile: (818) 788-8104                     Class Counsel
 cpearson@pswlaw.com
 dwarshaw@pswlaw.com                           Steven A. Hart (#6211008)
 tnolan@pswlaw.com                             Brian Eldridge (#6281336)
 bpouya@pswlaw.com                             Kyle Pozan (#6306761)
 mpearson@pswlaw.com                           HART MCLAUGHLIN & ELDRIDGE, LLC
                                               121 West Wacker Drive, Suite 1050
 W. Joseph Bruckner (Pro Hac Vice)             Chicago, IL 60601
 Brian D. Clark (Pro Hac Vice)                 Telephone: (312) 955-0545
 Simeon A. Morbey (Pro Hac Vice)               Facsimile: (312) 971-9243
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.              shart@hmelegal.com
 100 Washington Avenue South, Suite 2200       beldridge@hmelegal.com
 Minneapolis, MN 55401                         kpozan@hmelegal.com
 Telephone: (612) 339-6900
 Facsimile: (612) 339-0981                     Direct Purchaser Plaintiffs Liaison Counsel
 wjbruckner@locklaw.com
 bdclark@locklaw.com
 samorbey@locklaw.com




956380.3                                   2
